 

Exhibit 10.24

 



Rocky Brands, Inc.

Performance Share Unit Agreement

 

This Performance Share Unit Agreement (this “Agreement”) is made and entered
into as of [_____________] (the “Grant Date”) by and between Rocky Brands, Inc.,
an Ohio corporation (the “Company”) and [________________] (the “Grantee”).

 

WHEREAS, the Company has adopted the 2004 Incentive Stock Plan (the “Plan”)
pursuant to which Performance Share Units may be granted; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Performance Share Units
provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.      Grant of Performance Share Units. Pursuant to Section 6 of the Plan, the
Company hereby grants to the Grantee an Award for a target number of
[_____________] Performance Share Units (the “Target Award”). Each Performance
Share Unit (“PSU”) represents the right to receive one share of Common Stock,
subject to the terms and conditions set forth in this Agreement and the Plan.
The number of PSUs that the Grantee actually earns for the Performance Period
(up to a maximum of [____________]) will be determined by the level of
achievement of the Performance Goal(s) in accordance with Exhibit I attached
hereto. Capitalized terms that are used but not defined herein have the meanings
ascribed to them in the Plan.

 

2.      Performance Period. For purposes of this Agreement, the term
“Performance Period” shall be the period commencing on [__________] and ending
on [__________].

 

3.      Performance Goal(s).

 

3.1       The number of PSUs earned by the Grantee for the Performance Period
will be determined at the end of the Performance Period based on the level of
achievement of the Performance Goal(s) in accordance with Exhibit I. All
determinations of whether Performance Goals have been achieved, the number of
PSUs earned by the Grantee, and all other matters related to this Section 3
shall be made by the Committee in its sole discretion.

 

3.2       Promptly following completion of the Performance Period, the Committee
will review and certify in writing (a) whether, and to what extent, the
Performance Goal(s) for the Performance Period has/have been achieved, and (b)
the number of PSUs that the Grantee shall earn, if any, subject to compliance
with the requirements of Section 4. Such certification shall be final,
conclusive and binding on the Grantee, and on all other persons, to the maximum
extent permitted by law.

 



 

 

 

4.      Vesting of PSUs. The PSUs are subject to forfeiture until they vest.
Except as otherwise provided herein, the PSUs will vest and become
nonforfeitable on the date the Committee certifies the achievement of the
Performance Goal(s) in accordance with Section 3.2, subject to (a) the
achievement of the minimum threshold Performance Goal(s) for payout set forth in
Exhibit I attached hereto, and (b) unless otherwise determined by the Committee
in its sole discretion, the Grantee’s Continuous Service from the Grant Date
through the last day of the Performance Period. The number of PSUs that vest and
become payable under this Agreement shall be determined by the Committee based
on the level of achievement of the Performance Goal(s) set forth in Exhibit I
and shall be rounded to the nearest whole PSU.

 

5.      Termination of Continuous Service . Except as otherwise expressly
provided in this Agreement, and unless otherwise determined in the Committee’s
sole discretion, if the Grantee’s Continuous Service terminates for any reason
at any time before all of his or her PSUs have vested, the Grantee’s unvested
PSUs shall be automatically forfeited upon such termination of Continuous
Service and neither the Company nor any Affiliate shall have any further
obligations to the Grantee under this Agreement.

 

6.      Payment of PSUs. Payment in respect of the PSUs earned for the
Performance Period shall be made in shares of Common Stock and shall be issued
to the Grantee as soon as practicable following the vesting date. The Company
shall (a) issue and deliver to the Grantee the number of shares of Common Stock
equal to the number of vested PSUs, and (b) enter the Grantee’s name on the
books of the Company as the shareholder of record with respect to the shares of
Common Stock delivered to the Grantee.

 

7.      Transferability. Subject to any exceptions set forth in this Agreement
or the Plan, the PSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee, except by will or the laws of descent and distribution, and upon any
such transfer by will or the laws of descent and distribution, the transferee
shall hold such PSUs subject to all of the terms and conditions that were
applicable to the Grantee immediately prior to such transfer.

 

8.      Rights as Shareholder.

 

8.1       The Grantee shall not have any rights of a shareholder with respect to
the shares of Common Stock underlying the PSUs, including, but not limited to,
voting rights.

 

8.2       Upon and following the vesting of the PSUs and the issuance of shares,
the Grantee shall be the record owner of the shares of Common Stock underlying
the PSUs unless and until such shares are sold or otherwise disposed of, and as
record owner shall be entitled to all rights of a shareholder of the Company
(including voting and dividend rights).

 



2

 

 

9.      No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s Continuous Service at any time, with or without Cause.

 

10.  Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the PSUs shall be adjusted or
terminated in any manner as contemplated by Section 14 of the Plan.

 

11.  Tax Liability and Withholding.

 

11.1   The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the PSUs and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Committee
may permit the Grantee to satisfy any federal, state or local tax withholding
obligation by any of the following means, or by a combination of such means:

 

(a)       tendering a cash payment;

 

(b)       authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable or deliverable to the Grantee as a
result of the vesting of the PSUs; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or

 

(c)       delivering to the Company previously owned and unencumbered shares of
Common Stock.

 

11.2   Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the PSUs or the subsequent sale of any
shares, and (b) does not commit to structure the PSUs to reduce or eliminate the
Grantee’s liability for Tax-Related Items.

 

12.  Compliance with Law. The issuance and transfer of shares of Common Stock in
connection with the PSUs shall be subject to compliance by the Company and the
Grantee with all applicable requirements of federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s shares of Common Stock may be listed. No shares of Common Stock shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.

 



3

 

 

13.  Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Chief Financial Officer of
the Company at the Company’s principal corporate offices. Any notice required to
be delivered to the Grantee under this Agreement shall be in writing and
addressed to the Grantee at the Grantee’s address as shown in the records of the
Company. Either party may designate another address in writing (or by such other
method approved by the Company) from time to time.

 

14.  Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Ohio without regard to conflict of law
principles.

 

15.  Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.

 

16.  PSUs Subject to Plan. This Agreement is subject to the Plan as approved by
the Company’s shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

17.  Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
PSUs may be transferred by will or the laws of descent or distribution.

 

18.  Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

19.  Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the PSUs in this Agreement does not create any contractual right or other
right to receive any PSUs or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Grantee’s employment with the Company.

 

20.  Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the PSUs, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Grantee’s material rights under
this Agreement without the Grantee’s consent.

 



4

 

 

21.  Section 162(m). All payments under this Agreement are intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code. This Award shall be construed and administered in a
manner consistent with such intent.

 

22.  Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

 

23.  No Impact on Other Benefits. The value of the Grantee’s PSUs is not part of
his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

 

24.  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

25.  Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the PSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the PSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

ROCKY BRANDS, INC.

 

 

By: _____________________

 

Name:

Title:

 

 

[________________________]

 

 

By: _____________________

 

Name:

 

 

 



6

 

 

Exhibit 1

 

 

 



7

